January 14, 1941. The opinion of the Court was delivered by
We think the order of Judge Sharkey properly disposes of the issues made by the appeal in this case. Let it be reported.
If the rule contended for by appellant were sustained, it might serve in some cases to defeat the beneficent purposes of the Act of the General Assembly which provides for the paying of insurance and annuity benefits to police officers of the State who have served certain numbers of years. Act No. 204 of the Acts of 1937. If any such peace officers as are entitled to benefits under the Act should be unable to travel to Columbia, because of the infirmities of age or disease, in order to try a case brought under the Act, they would be deprived of the benefits provided thereunder. The *Page 117 
Act does not provide that the Commission appointed under it should have its offices in Columbia, nor does it provide that actions thereunder must be tried in Richland County if the cause of action arise elsewhere, in the county where the petitioner resides; as is the case in this instance.
Judgment affirmed.
MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE STUKES did not participate in the consideration or decision of this case.